DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The following species remains under examination: species (A) – a benzoheterocyclic compound represented by Formula (I-1) wherein D1 and D2 are each independently selected as (ii) a carbazole-derived group and wherein Ar2 and Ar3 are each independently selected as (i) a substituted or unsubstituted phenyl, biphenyl, naphthyl, anthracyl, phenanthryl, acenaphthylenyl, pyrenyl, perylenyl, fluorenyl, spirodifluorenyl, chrysenyl, benzophenanthryl, benzoanthracyl, fluoranthenyl, picenyl, furyl, benzofuryl, dibenzofuryl, thienyl, benzothienyl, dibenzothienyl, thioxazinyl, thianthrenyl group. Applicant remarks that Claims 1-2, 5-13, and 15-21 encompass the elected species.  

Response to Amendment
Applicant’s amendment dated 08/04/2022 has been entered – Claim 19 is amended. Claims 1-21 remain pending in this application with Claims 3-4 and 14 standing withdrawn as being directed to a non-elected invention. 

The objection to Claim 19 as previously set forth in the Non-Final Office Action mailed 05/11/2022 is overcome by Applicant’s amendment. 

The rejection of Claim 19 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 05/11/2022 is overcome by Applicant’s amendment. However, the rejection of Claims 7, 9-11, and 13 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 05/11/2022 is herein maintained. See the discussion in the response to arguments below. 


The rejections of Claims 1-2, 5-13, 15-19, and 21 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2008/0023724 A1) in view of Choi et al. (KR 20160059609 A) and Kang et al. (KR 20160027940 A) and Claim 20 under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2008/0023724 A1) in view of Choi et al. (KR 20160059609 A) and Kang et al. (KR 20160027940 A) and further in view of Lee (CN 107579158 A) as previously set forth in the Non-Final Office Action mailed 05/11/2022 are herein maintained. See the discussion in the response to arguments below. 

Response to Arguments
Applicant’s arguments on Pages 17-18 of the response dated 08/04/2022 with respect to the rejection of the Claims 7, 9-11, and 13 under 35 USC § 112(b) in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 17 of the reply that “each # in a group only indicates an available bonding position of the group, rather than a residue” such that “when the group is connected to [the] main structure by a single bond, only one # of the group is elected as the bonding position in the main structure by removing a hydrogen atom” thereby rendering “remaining # in the same group [moot].” Applicant also contends that # is a symbol commonly used in the art indicating an available bonding position and those skilled in the art can fully understand its meaning.
Examiner’s Response – The Examiner respectfully disagrees. It is not disputed that one of ordinary skill in the art would understand the # symbol to represent a bonding position. Indeed, it is defined in the claims as such. That said, the issue remains that it is unclear what additional # groups represent in a structure including more than one # when they are not selected as the bonding position. Applicant’s argument that “remaining # in the same group [are] moot” is unpersuasive at least because Applicant appears to be arguing limitations which are not claimed. 

Applicant’s arguments on Pages 18-21 of the response dated 08/04/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 18-19 of the reply that “Takeda describes the compounds constituting the capping layer comprising triarylamine and carbazole derivatives and further teaches that the compound should possess the following properties: i) [can form] a layer reliably at a lower temperature and [does] not show a major absorption at a wavelength range of each of blue, green, and red; ii) the refractive index is higher than the refractive index of the electrode adjacent to the capping layer; and iii) the bandgap is preferably 3.2 eV or higher.” Applicant contends that Choi does not teach or suggest that its compounds have the specific properties described in Takeda and therefore one of ordinary skill in the art would have had no motivation to combine the references nor would they successfully expect the effects recited in Takeda.  
Examiner’s Response – The Examiner respectfully disagrees. First, with respect to item i), it is noted that Takeda expressly suggests at ¶ [0045] that compounds such as triarylamine derivatives and/or carbazole derivatives exhibit the property wherein they may form a layer at a low temperature. Choi’s Compound 2-19 is a triarylamine/carbazole derivative and would therefore be expected to possess such a property, absent a persuasive showing otherwise. Likewise, with respect the remaining properties in items i) to iii), one of ordinary skill in the art would have reasonably expected said properties to be present, absent evidence otherwise, since Takeda suggests that the triarylamine/carbazole-derivative class of compounds is suitable for such a use in a capping layer having the properties as discussed above (see [0039], [0041], and [0045]). Furthermore, with respect to item iii), it is noted that this bandgap property is only regarded as preferable by Takeda. That is to say, it is not necessarily required that Choi’s 2-19 meets the property wherein the bandgap is 3.2 eV or greater.
Applicant’s Argument – Applicant argues on Pages 18-19 of the reply that “Choi employs the mixture of [two types] of compounds, so as to effectively control the amount of charge injection into the light-emitting layer for providing excellent luminous efficiency.” Applicant concludes that one of ordinary skill in the art would not have been motivated to elect the compound of Formula 2 of Choi alone to form the capping layer of Takeda. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the previous Office Action and below, the modification of Takeda in view of Choi is not based on any teachings of benefits from Choi itself. Rather, the modification is based on the fact that Takeda teaches triarylamine/carbazole-derivatives are a suitable class of compounds for use in the capping layer of their OLED and Choi teaches exemplary triarylamine/carbazole compounds for use in OLEDs such as Compound 2-19. Choi’s suggestion that Compound 2-19 may be employed in an OLED with an additional compound to achieve some benefit related to charge injection is not regarded to negate the prima facie case of obviousness described above. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III. 
Applicant’s Argument – Applicant argues on Page 19 of the reply that Formula 2 of Choi covers a large number of compounds and, thus, “it is difficult for those skilled in the art to test these compound by limited experiments to determine which compounds of [Choi] possess the properties described in Takeda.”
Examiner’s Response – The Examiner respectfully disagrees. First, as discussed in detail above, one of ordinary skill in the art would have reasonably expected Choi’s Compound 2-19 to possess the properties discussed by Takeda by virtue of its chemical structure. Thus, there is no requirement that they would have needed to test for such properties. Concerning the number of compounds according to Choi’s Formula 2, it is also noted that the selection of a known material from a finite number of identified, predictable solutions of a compound within the desired class of materials is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). Therefore, it would have been obvious to one of ordinary skill in the art to specifically select Choi’s 2-19 as an exemplary triarylamine/carbazole-derivate for use in the capping layer of Takeda.
Applicant’s Argument – Applicant argues on Page 19 of the reply that the definition of L8 in Choi’s Formula 2 is very broad and therefore concludes that it would be difficult for one of ordinary skill to specifically select among the group L8 to get a group corresponding to the instant claim such as a benzothiophene.
Examiner’s Response – One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP § 2145 IV. As outlined in greater detail in the previous Office Action and below, the discussion of Choi’s teachings regarding the group L8 is included only to suggest that Choi’s Formula 2 encompasses structures wherein the linking group is dibenzothiophene (as seen in 2-19) as well as benzothiophene. The teachings of Kang are relied upon to suggest that both benzofuran/ benzothiophene and dibenzofuran/dibenzothiophene groups are known linking groups for materials for use in the capping layer of an OLED (see Kang-MT – Pg. 201) and therefore it would have been obvious to substitute the linking dibenzothiophene group in Choi’s Compound 2-19 for a benzothiophene. Such a substitution would have been one known element for another which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(B). 
Applicant’s Argument – Applicant argues on Pages 19-20 of the reply that Kang neither discloses the properties described in Takeda nor the property of controlling the amount of charge injection into the light-emitting layer as recited in Choi. Applicant also argues that linking group L1 of Kang is connected to a nitrogen atom and to a benzene ring of a dibenzoheterocycle (per Kang’s Formula 5) while the linking group L8 of Choi is connected to both nitrogen atoms. Thus, Applicant contends that the benzothiophene linking group of Kang could not be used to replace the dibenzothiophene linking group of Choi’s compound 2-19.  
Examiner’s Response – As mentioned above, it is not required that the teachings of secondary references may be bodily incorporated into the primary reference. Kang is relied upon solely to suggest that benzofuran/benzothiophene and dibenzofuran/dibenzothiophene groups are known linking groups for materials for use in the capping layer of an OLED as discussed above. Applicant has not provided evidence that such a substitution would result in a compound unsatisfactory for the intended purpose. Accordingly, the Examiner maintains the position set forth in the previous Office Action. 
Applicant’s Argument – Applicant argues on Pages 20-21 of the reply that the dependent claims are patentable by virtue of their dependency from the claims at issue above.
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore this is not found persuasive for the reasons discussed in detail above.  














Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7, 9-11, and 13, each of the claims at issue include at least one structure including at least two # groups wherein # represents a bonding position. That is to say, the structures appear to represent multivalent moieties having multiple bonding positions. See for example the following representative structures reproduced from Claim 7. 

Claim 7: 
    PNG
    media_image1.png
    386
    704
    media_image1.png
    Greyscale


However, each of the groups at issue is representative of the substituents D1 + D2 and Ar2 + Ar3 in the Formula I of the independent Claim 1 wherein each of said substituents include only one bonding position. Therefore, it is unclear how the structures including multiple # groups may be substituents D1 + D2 and/or Ar2 + Ar3 according to the instant invention. Are the individual # groups intended to be optional locations of a bonding position wherein only one is selected? In that case, what do the other # groups represent? Are they unsubstituted locations or can they include additional substituents (and if so what substituents are encompassed)? 
For examination purposes herein, it will be assumed that only one # group represents a bonding location and any additional unused # groups may be any substituent. 
Additionally, although Claim 14 currently stands withdrawn as being directed to a non-elected species, for purposes of compact prosecution the Examiner also notes Claim 14 includes at least one structure which includes multiple # groups and therefore would appear to suffer from the deficiency discussed above with respect to the examined claims.  




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 5-13, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2008/0023724 A1) in view of Choi et al. (KR 20160059609 A), hereinafter “Choi-KR”, and Kang et al. (KR 20160027940 A), hereinafter “Kang-KR”. Machine translations of Choi and Kang are provided with the Office Action and are referred to herein for text citations as “Choi-MT” and “Kang-MT” respectively. 
Regarding Claims 1-2, 5-13, 17, and 21, Takeda teaches an organic light emitting element (see Fig. 1) comprising an anode (11), a cathode (15), a light-emitting layer (13) positioned between the anode and the cathode, and a capping layer (16) covering the cathode (see [0027]). Takeda suggests that said light emitting element is useful in full color displays (see [0045] & [0062]). 
Takeda teaches that the material constituting the capping layer may comprise triarylamine and carbazole derivatives (see [0012]) and suggests that utilizing such compounds for the capping layer enables formation of the layer at temperatures below 500ºC which enables light extraction efficiency of the OLED to be optimized without major damage to the OLED (see [0045]). 
Takeda does not explicitly teach an exemplary capping material according to the instant claim(s). However, in the analogous art of materials for use in OLEDs, Choi teaches aryl-amine compounds according to the general formula (2) (see Choi-MT – Pg. 19) including carbazole-containing exemplary compounds such as Compound 2-19 (see Choi-KR – Pg. 12). 

Choi Formula (2): 
    PNG
    media_image2.png
    247
    281
    media_image2.png
    Greyscale
   Choi 2-19: 
    PNG
    media_image3.png
    212
    228
    media_image3.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the capping layer of Takeda using Choi’s Compound 2-19 because it would have been the selection of a known material which is based upon its suitability for the intended use which is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. One of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Takeda while obtaining the benefits described by Takeda since Choi’s Compound 2-19 is an arylamine/carbazole-containing compound as preferred by Takeda for use in the capping layer. 
	Choi’s Compound 2-19 differs from the compounds of the instant claim in that the central moiety is a dibenzofuran group instead of a benzofuran group. However, note that the dibenzofuran group of Choi’s Compound 2-19 corresponds to the linking group L8 of Formula (2) which is broadly defined as including divalent C2-C60 heterocyclic groups of sulfur (see Choi-MT – Pg. 19). That is to say, Choi’s general formula is open to the central group being a benzofuran moiety (a divalent C8 heterocyclic group of sulfur) although Choi does not explicitly teach a compound including benzofuran in said position. 
	In the analogous art of amine-based compounds for use in capping layers of OLEDS, Kang teaches compounds including a group -L1-NR’R” (see Kang-MT – Claim 1 & Pg. 1) and suggests that said linking group L1 may include both benzofuran and dibenzofuran moieties (see Kang-MT – Pg. 201). Kang also teaches exemplary compounds including both a benzofuran linking group and a dibenzofuran linking group (see Kang-KR – Pg. 231). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the dibenzofuran linking group in Compound 2-19 of the capping layer of Takeda in view of Choi for a benzofuran linking group Kang suggests that both may suitably be selected as a linking group for use in a material for the capping layer of an OLED. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful in the capping layer of the display panel of the prior art combination and would possess the benefits taught by the prior art combination. See MPEP § 2143 (B). 
	Concerning the connection of the benzofuran linking group to the amine side groups, it would have been obvious to select the attachment positions of the two amine groups as the two groups para to each other on the phenyl ring of the benzofuran moiety. Such a selection would have involved a choice from a finite number of identified, predictable solutions for the connection of a divalent benzofuran linking group in a compound for a capping layer of the prior art combination which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). Note also that Kang includes exemplary compounds wherein the benzofuran linking group is a divalent linking group with substituents at said positions (see Kang-KR – Pg. 231). Therefore, one of ordinary skill in the art would have performed the above selection with a reasonable expectation of success in practicing the invention of the prior art combination. 
	The above modifications would yield the following compound, referred to herein as 2-19MOD and reproduced below for comparison to Formula (I) of the instant claims. 

Instant: 
    PNG
    media_image4.png
    252
    409
    media_image4.png
    Greyscale
   2-19MOD: 
    PNG
    media_image5.png
    298
    277
    media_image5.png
    Greyscale


	As seen from the structures above, the modified 2-19MOD meets each of the following limitations of Formula (I) and the instant claims: 
R1 is hydrogen 
Y1 is S & Y2 is C
m is 0
D1 and D2 are each independently a carbazole-derived group
Ar2 and Ar3 are each independently unsubstituted phenyl groups 
Ar1 is not required to be present
	
	Regarding Claims 15-16, Takeda in view of Choi and Kang teaches the display panel including the modified benzoheterocyclic Compound 2-19MOD according to Formula (I) of Claim 1 above. As seen from the structures below, Compound 2-19MOD is equivalent to Compound P21 of the instant claim. 

Instant: 
    PNG
    media_image6.png
    148
    201
    media_image6.png
    Greyscale
   2-19MOD: 
    PNG
    media_image5.png
    298
    277
    media_image5.png
    Greyscale


	The prior art combination appears silent with respect to the following claimed properties of the benzoheterocyclic Compound 2-19MOD: wherein for visible light having a wavelength of 450-630nm, the compound has a refractive index of 1.85-2.50 and a light extinction coefficient less than 0.1; wherein a difference between refractive indexes of the compound for visible light of 450nm and visible light of 550nm is less than 0.35; and wherein a difference between refractive indexes of the compound for visible light of 550nm and visible light of 630nm is less than 0.15. However, since Compound 2-19MOD is equivalent to Applicant’s P21 and since the instant specification suggests that carbazolyl groups together with the central benzoheterocyclic ring enhance polarizability of the compound thereby rendering a high refractive index (see [0034]), the claimed properties are considered to be inherent (and would be expected to fall within the claimed ranges where applicable), absent evidence otherwise. 
	 Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

	Regarding Claim 18, Takeda in view of Choi and Kang teaches the display panel according to Claim 17 above. Takeda suggests that the capping layer preferably has a thickness between 30nm to 120nm (see [0030]) which substantially overlaps with the claimed range of 30-100 nm. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
	Takeda and the prior art combination appear silent with respect to the claimed property wherein a transmittance of the cathode together with the capping layer for a visible light of 450nm to 630nm is greater than 65%. However, as discussed above with respect to Claim 15, the prior art combination teaches the Compound 2-19MOD in the capping layer which is equivalent to Applicant’s P21. Likewise, Takeda teaches the use of a semitransparent cathode which may be made of materials such as Ca/Mg, MgAg, MgAl, etc (see [0030]) which are preferred materials for the cathode according to the instant application (see the instant specification [0055]). Accordingly, the claimed property is considered to be inherent (and would be expected to fall within the claimed ranges where applicable), absent evidence otherwise. 
	 Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

	Regarding Claim 19, Takeda in view of Choi and Kang teaches the display panel according to Claim 17 above. Takeda also teaches that the organic light emitting component within the display further comprises a hole transmission layer (12) and an electron transmission layer (14) (see [0027]) as required by the instant claim. Note that the limitations in the second and third paragraphs of the instant claim are not required to be present because the claim is written in and/or format. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2008/0023724 A1) in view of Choi et al. (KR 20160059609 A) and Kang et al. (KR 20160027940 A) as applied to Claim 17 above, and further in view of Lee (CN 107579158 A). A machine translation of Lee is provided herein with the Office Action and is referred to herein as “Lee-MT”. 
Regarding Claim 20, Takeda in view of Choi and Kang teaches the display panel according to Claim 17 above. The prior art combination does not teach a panel wherein the organic light emitting component further comprises an auxiliary hole transmission layer. However, in the analogous art of displays comprising OLEDs, Lee teaches that auxiliary hole transmission layers which control the resonant period of light emitted by the emission layer may be included in an OLED between the emission layer and the hole transmission layer (see Lee-MT – Pg. 7, last 4 lines). Lee suggests that said auxiliary hole transmission layers improve the color purity of the light emitted from the emission layer and can be helpful  to improve the luminous efficiency of the device (see Lee-MT – Pg. 8, first 3 lines). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the OLED in the display panel of the prior art combination by adding an auxiliary hole transmission layer for the benefit of improved color purity and luminous efficiency as suggested by Lee.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789